Citation Nr: 1146055	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  10-31 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a back condition (degenerative disc disease).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Observer


ATTORNEY FOR THE BOARD

L. Durham, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1970 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 RO decision, which denied a claim for service connection for a back condition (degenerative disc disease).

In October 2011, a video conference hearing was held before the undersigned Veterans Law Judge at the Muskogee, Oklahoma, RO.  A transcript of that proceeding has been associated with the claims folder.

The Board notes that the claims file also contains a statement of the case (SOC) addressing the issue of entitlement to special monthly compensation based on aid and attendance/housebound.  However, as the Veteran did not submit a timely substantive appeal with regard to this issue, the issue is not currently on appeal before the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A back condition or degenerative disc disease of the back is not shown by the most probative medical evidence of record to be etiologically related to a disease, injury, or event in service, nor is arthritis of the back shown to have manifested within 1 year of discharge from service.


CONCLUSION OF LAW

A back condition or degenerative disc disease of the back was not incurred in or aggravated by active service, and arthritis of the back may not be presumed to have been incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).
	
Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

A VCAA letter dated in December 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  This letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, this letter described how appropriate disability ratings and effective dates were assigned.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and available, relevant VA medical records are in the claims file.  The Board notes that the claims file reflects that the Veteran applied for Social Security Administration (SSA) benefits of some kind at one point in time.  However, the Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently held that VA's duty to assist the Veteran extends only to obtaining relevant records, and there must be a reason to believe that records may give rise to pertinent information to conclude that they are relevant.  See Golz v. Shinseki, 590 F.3d 1317 (2010).  As there is no evidence of record reflecting that SSA records relevant to the Veteran's back condition exist, and the Veteran has never asserted that such relevant records exist or that he would like VA to obtain such records, the Board finds that a remand to obtain such records is not necessary.  The Board finds that all available records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  The Veteran was provided a VA examination for his back condition claim in June 2010.  The Board notes that the Veteran's representative requested at the October 2011 hearing that a new medical opinion be obtained from an orthopedist.  The representative argued that the physician who conducted the June 2010 examination was not qualified to render an opinion on orthopedic matters, as he is an anesthesiologist.  The representative also argued that the Chief of Staff at the Muskogee VA Medical Center (VAMC) has specifically stated that there is no physician qualified to render orthopedic opinions at this facility.  Moreover, the Veteran reported at the October 2011 hearing that he had difficulty understanding and communicating with the physician who conducted the June 2010 VA examination and that the physician presented information completely differently than how the Veteran reported it to him.  While the Board has considered these contentions, the Board finds no credible indication that the June 2010 VA examination was inadequate in any way.  The examiner reviewed the claims file, conducted the appropriate diagnostic tests and studies, and specifically noted the Veteran's assertions regarding an injury in service before rendering an opinion.  The Board finds no indication that the examining physician was unqualified in any way to examine the Veteran, that this matter is so complex as to require an opinion specifically from an orthopedist, or that the physician presented the information any differently than it had been reported in other areas of the claims file.  As such, the Board finds this examination report and opinion to be thorough and sufficient upon which to base a decision with regard to this claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Certain diseases, to include arthritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The Veteran is seeking entitlement to service connection for a back disability.  Specifically, the Veteran has asserted that, while serving in Vietnam, he was riding in a Hummer vehicle that hit a landmine causing severe laceration to his left thigh and injuring his back at the same time.  The Veteran claims that the treatment that he received by a medic in the field after this incident primarily focused on the laceration because of the severity of the wound and that no one was concerned with other injuries.

A review of the Veteran's service treatment records reveals that the Veteran complained of lumbar back pain for 3 days after lifting a heavy object in January 1971.  It was noted that, the day before, the Veteran lifted the engine of a truck and slipped and fell, hitting the left side and his back.  He also had cervical pain upon movement of the neck.  Upon physical examination of the lumbosacral spine, there were no signs of inflammation, and the Veteran had full range of motion.  His gait was normal, and he had an abrasion of the left chest wall.  The Veteran was noted as having a history of low back pain.

The Veteran's service treatment records also reflect that he was treated for an injury to the left thigh in June 1971.  On June 4, 1971, it was noted that a dressing was changed on the left thigh.  On June 6, 1971, a bruise was noted on the left thigh.  The injury was cleaned and bandaged.  The Veteran was restricted from excessive walking through June 8, at which time he could return to the field.  
  
In a February 2006 VA medical record, the Veteran reported chronic lower back pain since 1984.  In an October 2009 VA medical record, the Veteran reported chronic pain in his lower back since 1978.  In a February 2010 VA medical record, the Veteran reported chronic pain in his lower back since 1985.

The Board notes that the Veteran underwent a VA examination in June 2010.  The examiner reviewed the claims file and noted that the service treatment records document complaints of low back pain after lifting a heavy object in service.  It was noted that the Veteran lifted the engine of a truck and slipped and fell hitting the left side of his back.  On examination, the Veteran was noted to have abrasion of left chest wall.  He was treated with Aspirin and bed board and was sent back to duty.  No other back problems were reported during service.  The Veteran's service examination was negative for any back complaints.  There was no documentation of any other low back injury while in service.  At this examination, the Veteran reported a low back condition which began in 1971.  The Veteran reported that he ran over a booby trap and fell on his back on May or June 2, 1971.  His legs became numb and felt like rubber.  He reported that there was a doctor near him who gave him some pill to calm down.  Otherwise, he did not receive treatment at that time.  He did not report this incident.  Ever since then, he has been having back problems.  He has been having low back pain and his back goes out on him.  During his early 20's, his back used to go out once in awhile, but, as he is getting older, it is going out more frequently.  Now, it goes out regularly and hurts all of the time.  Upon examination, the Veteran was diagnosed with degenerative disc disease of the lumbosacral spine.  The examiner determined that the Veteran's lower back condition is not likely related to one time treatment of back pain while in service, as the October 13, 1971, separation examination report was negative for any back condition and there is no documentation of any booby trap injury while in service.  The examiner opined that the Veteran's lower back condition is likely related to normal process of aging.

With regard to establishing service connection on a presumptive basis under 38 U.S.C.A. § 1112, the Board notes that there is no medical evidence of record indicating that the Veteran had a diagnosis of arthritis of the back to a compensable degree within one year of discharge from active duty.  Therefore, service connection for arthritis of the back cannot be granted on a presumptive basis under 38 U.S.C.A. § 1112.

With regard to establishing service connection on a direct basis, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2011).  The Board notes that the Veteran's service treatment records reflect that he complained of lumbar back pain for 3 days after lifting a heavy object in January 1971.  Moreover, in Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the Federal Circuit held that, under 38 U.S.C.A. § 1154(b), a combat Veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.  The Veteran was previously granted service connection for posttraumatic stress disorder (PTSD) in a February 1995 Hearing Officer's Decision.  This grant of service connection was based on the Veteran's verified report of involvement in a mine incident while in combat in Vietnam.  Specifically, a January 1995 response from the Director of Environmental Support Group verified an incident that occurred on June 2, 1971.  The Board notes that the Veteran's reports of injuring his leg in this incident are supported by the aforementioned service treatment records documenting treatment of a leg wound on June 4 and June 6 of 1971.   

Therefore, the Board concedes that the Veteran's report of being involved in a mine incident or a landmine incident is verified.  However, the claims file contains no medical evidence indicating that the Veteran has a current back disability as a result of this in-service incident or as a result of any other in-service incident or injury.  Specifically, the June 2010 VA examiner determined that the Veteran's lower back condition is not likely related to one time treatment of back pain while in service, as the October 13, 1971, separation examination report was negative for any back condition and there is no documentation of any booby trap injury while in service.  The examiner opined that the Veteran's lower back condition is likely related to normal process of aging.  The claims file contains no medical evidence to the contrary.  The Board acknowledges that the examiner indicated that there is no documentation of any booby trap injury while in service.  However, the examiner clearly considered the Veteran's reports of this incident and determined that the Veteran's lower back condition is likely related to normal process of aging.

With regard to the Veteran's lay assertions, the Board acknowledges the Veteran's contentions that he has a back condition as a result of his active duty.  However, the medical evidence of record does not support this contention.  The Veteran can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Thus, he is competent to describe being involved in a landmine accident and experiencing back pain at that time.  However, the Veteran as a lay person has not been shown to be competent to offer an opinion on complex medical questions, such as whether a current diagnosis of degenerative disc disease of the lumbosacral spine is related to a back injury 40 years ago.  See Jandreau, 492 F.3d at 1377 (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  As such, the Board finds the VA medical opinion to be more probative with regard to this matter. 

Furthermore, the presumption of credibility afforded by 38 U.S.C.A. § 1154(b) applies to the circumstances surrounding the in-service landmine accident, including symptoms he experienced at that time, but that presumption does not extend to any assertions regarding his symptomatology following that injury.  In this regard, the Board notes that while the Veteran reported experiencing back pain in service, he has been vague with regard to his reports of the frequency and duration of his symptomatology since service.  As noted above, the Veteran reported chronic lower back pain since 1985 in a February 2010 VA medical record, and he reported chronic lower back pain since 1978 in an October 2009 VA medical record.  In addition, at the hearing, the Veteran was unable to pinpoint the exact onset of his current back pain, but he did not assert that his back has bothered him continuously since his active duty service.  

The Board finds statements offered directly to health care providers during the course of examination to be inherently more credible than statements offered directly to the Board or the RO in support of a claim for benefits.  Here, while the statements offered to health care professionals in February 2010 and October 2009 differ, they are consistent insofar as they place the onset of his chronic symptomatology many years after separation.  For this reason, and given the vagueness and inconsistency offered in statements made in support of his claim, the Board finds that there is no credible lay evidence of a continuity of symptomatology since service.  

As there is no credible lay evidence of a continuity of symptomatology since service, and as the only medical opinion of record on the matter specifically indicates that the Veteran's current back disability is likely related to normal process of aging, the Board finds that the preponderance of the evidence does not support a grant of service connection for a back condition (degenerative disc disease), and service connection must be denied on a direct basis.


ORDER

Entitlement to service connection for a back condition (degenerative disc disease) is denied.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


